DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant amends the independent claims with the features:  “wherein the second display arrangement and comprises distance lines to vehicles behind the vehicle based on a determination that the vehicle is traveling below a first predetermined velocity threshold, the first predetermined velocity threshold based on a determination that the vehicle is traveling below a maximum velocity associated with the vehicle performing a tum maneuver, and the second display arrangement is displayed in response to the status of the vehicle being vehicle driving forwards with activated blinker, … wherein the third display arrangement comprises steering lines for the vehicle as an overlay of the fourth view based on a determination that the vehicle is traveling below a second predetermined velocity threshold, the second predetermined velocity threshold based on a determination that the vehicle is traveling below a maximum velocity associated with the vehicle driving backwards, and the third display arrangement is  isplayed in response to the status of the vehicle being vehicle driving backwards.”  Effectively the claims detect a status of a vehicle as turning or driving backwards and then confirm the status of a vehicle by determining if the speed of the vehicle is below the speed with which such vehicle operation can be performed.  
While it is entirely within the scope of the prior art to determine vehicle status in the claimed manner and to alter the user interface in accordance with combined determinations, Examiner did not find motivation to confirm a detected vehicle status by applying a speed threshold in the claimed manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483